Order entered April 25, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01370-CR

                               VICTOR N. ROJAS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F05-21244-L

                                           ORDER
       Before the Court is the State of Texas’s April 22, 2016 motion to direct the court reporter

to supplement the record in this case with a transcript of hearings on appellant’s motion for

speedy trial, and to extend the deadline by which the State’s brief is due. The motion is

GRANTED. We ORDER Victoria Franklin, Official Court Reporter, Criminal District Court

No. 5, Dallas County, Texas, to file on or before May 10, 2015, a supplemental reporter’s

record containing (1) a transcript of the April 13, 2015 hearing on appellant’s motion for speedy

trial in Cause No. F05-21244-L, and (2) a transcript of the April 20, 2015 hearing on appellant’s

motion for speedy trial in Cause No. F05-21244-L; or a letter stating the proceedings were not

recorded. Upon receipt of the supplemental record, appellant may request time in which to file

supplemental briefing, if any, based upon the supplemental record. We DIRECT the Clerk of
the Court to remove this case from the May 17, 2016 submission docket. This case will be reset

for submission in due course.


                                                  /s/    ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE